SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 29, 2010 Date of Report (Date of earliest event reported) UNITY BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) New Jersey (State or Other Jurisdiction of Incorporation) 1-12431 22-3282551 (Commission File Number) (I.R.S. Employer Identification No.) 64 OLD HIGHWAY 22, CLINTON, NEW JERSEY, 08809 (Address of Principal Executive Office) (Zip Code) (908) 730-7630 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Attached as Exhibit 99.1 is a copy of the presentation, which will be made by James A. Hughes, President and CEO, at the Company's Annual Meeting of Shareholders on April 29, 2010, the full text of which is incorporated by reference in response to this item. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Annual Meeting of Shareholders' Presentation held on April 29, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. UNITY BANCORP, INC. (Registrant) Date: April 29, 2010 By: /s/Alan J. Bedner Alan J. Bedner EVP and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Annual Meeting of Shareholders' Presentation held on April 29, 2010
